[Cite as State v. Adkins, 129 Ohio St.3d 287, 2011-Ohio-3141.]




             THE STATE OF OHIO, APPELLEE, v. ADKINS, APPELLANT.
         [Cite as State v. Adkins, 129 Ohio St.3d 287, 2011-Ohio-3141.]
Criminal law — R.C. 2901.08 and 4511.19(A)(1)(a) — Juvenile adjudication as
        supporting an enhanced penalty in cases of driving while under the
        influence — R.C. 2901.08 is not retroactive — Judgment affirmed.
      (No. 2010-0465 — Submitted April 20, 2011 — Decided July 5, 2011.)
 APPEAL from the Court of Appeals for Delaware County, No. 09 CAA 02 0012,
                                     2010-Ohio-307.
                                  __________________
        PFEIFER, J.
        {¶ 1} The issue we address in this case is whether a pre-January 1, 1996
juvenile adjudication can be considered one of the five prior similar offenses
necessary to enhance an R.C. 4511.19(A)(1)(a) charge for operating a motor
vehicle while under the influence of alcohol (“OVI”).                Under R.C.
4511.19(G)(1)(d), an OVI is a fourth-degree felony if the defendant has been
convicted of or pleaded guilty to five OVIs in 20 years. Pursuant to R.C. 2901.08,
effective January 1, 1996, a prior juvenile adjudication constitutes a prior
conviction for purposes of R.C. 4511.19(G)(1)(d). Appellant argues that only
juvenile adjudications that occur after the effective date of R.C. 2901.08 may be
considered prior convictions under 4511.19(G)(1)(d). We reject that argument
and affirm the judgment of the court of appeals.
                        Factual and Procedural Background
        {¶ 2} On September 14, 2007, defendant-appellant, Gary Adkins, was
indicted for an OVI violation under R.C. 4511.19(A)(1)(a). Pursuant to R.C.
4511.19(G)(1)(d), he was charged with a fourth-degree felony based upon the
                              SUPREME COURT OF OHIO




allegation that he had been previously convicted of or pleaded guilty to five or
more OVI offenses within the previous 20 years.
       {¶ 3} Specifically, the indictment alleged that Adkins had been
convicted of six prior OVI offenses, including a November 20, 1987 adjudication
in Delaware County Juvenile Court, where Adkins had been adjudicated “a
juvenile traffic offender as a result of Alcohol Concentration, Fleeing an Officer
and Failure to Maintain Assured Distance.” Whether that adjudication could
properly be considered a prior offense is the issue in this case.
       {¶ 4} Adkins filed a motion to dismiss the indictment, asserting that it
lacked the sufficient number of qualifying prior convictions to support a felony
charge. He targeted three of the convictions, including the juvenile adjudication,
as invalid for purposes of enhancement; the court ultimately found that one of the
convictions was not a valid prior conviction for purposes of enhancement under
R.C. 4511.19(G)(1)(d), but that the others, including the juvenile adjudication,
were valid. Thus, the court’s ruling left a total of five admissible convictions for
purposes of enhancement under R.C. 4511.19(G)(1)(d), and the court denied
Adkins’s motion to dismiss.
       {¶ 5} Adkins pleaded no contest to the charge, and the trial court found
Adkins guilty. Adkins appealed his conviction to the Delaware County Court of
Appeals, alleging, inter alia, that the juvenile adjudication could not be considered
a prior offense supporting a felony conviction. The appellate court affirmed
Adkins’s conviction. State v. Adkins, Delaware App. No. 09 CAA 02 0012, 2010-
Ohio-307, ¶ 17.
       {¶ 6} The matter is before this court upon the acceptance of a
discretionary appeal. State v. Adkins, 126 Ohio St.3d 1551, 2010-Ohio-3855, 932
N.E.2d 343.
                                 Law and Analysis




                                          2
                                January Term, 2011




       {¶ 7} R.C. 4511.19(G)(1)(d) employs a 20-year look-back to previous
convictions and enhances an OVI charge if a defendant has five or more previous,
similar violations: “[A]n offender who, within twenty years of the offense,
previously has been convicted of or pleaded guilty to five or more violations of
that nature is guilty of a felony of the fourth degree.”
       {¶ 8} Effective January 1, 1996, R.C. 2901.08 includes prior juvenile
adjudications as previous convictions for purposes of enhancement of subsequent
charges:
       {¶ 9} “(A) If a person is alleged to have committed an offense and if the
person previously has been adjudicated a delinquent child or juvenile traffic
offender for a violation of a law or ordinance, * * * the adjudication as a
delinquent child or as a juvenile traffic offender is a conviction for a violation of
the law or ordinance for purposes of determining the offense with which the
person should be charged and, if the person is convicted of or pleads guilty to an
offense, the sentence to be imposed upon the person relative to the conviction or
guilty plea.”
       {¶ 10} Although Ohio juvenile proceedings do not result in criminal
convictions — a juvenile court proceeding is a civil action, In re Anderson
(2001), 92 Ohio St.3d 63, 748 N.E.2d 67, syllabus, and juveniles are “adjudicated
delinquent” rather than “found guilty,” State v. Hanning (2000), 89 Ohio St.3d 86,
89, 728 N.E.2d 1059 — R.C. 2901.08 provides that an offender’s juvenile
adjudication for OVI-type offenses can be used against him under the five-
convictions threshold of R.C. 4511.19(G)(1)(d).
       {¶ 11} Adkins argues that an application of R.C. 2901.08 to his case
would require a retrospective application of the statute, which the General
Assembly did not authorize. Alternatively, he argues that as applied to him, R.C.
2901.08 is unconstitutionally retroactive because it impermissibly reaches back to




                                           3
                              SUPREME COURT OF OHIO




his juvenile adjudication and enhances its consequences, converting a civil
disposition into the basis for charging him with an adult felony.
       {¶ 12} R.C. 1.48 establishes that “[a] statute is presumed to be prospective
in its operation unless expressly made retrospective.” Section 28, Article II of the
Ohio Constitution prohibits the General Assembly from passing retroactive laws.
Despite Adkins’s contention otherwise, R.C. 2901.08 and its application in this
case run afoul of neither R.C. 1.48 nor the Ohio Constitution.
       {¶ 13} First, the law is not retrospective. It applies only to offenses that
occur after the effective date of the statute. R.C. 2901.08 begins, “If a person is
alleged to have committed an offense”; only those persons who commit an
offense after January 1, 1996, can have juvenile adjudications count against them
for the purpose of considering the degree of the new offense and the potential
punishment for it. R.C. 2901.08 has no effect until a new OVI offense occurs –
then, a court can look at both a defendant’s adult and juvenile records. “[W]hen
the application of a statute to the case before us involves only a prospective
operation, we will not entertain a retroactivity claim under Section 28, Article II.”
E. Liverpool v. Columbiana Cty. Budget Comm., 114 Ohio St.3d 133, 2007-Ohio-
3759, 870 N.E.2d 705, ¶ 31.
       {¶ 14} Still, even with statutes that apply prospectively, this court has
shown the willingness to also address claims of retroactivity: “In Van Fossen [v.
Babcock & Wilcox Co. (1988), 36 Ohio St.3d 100, 105, 522 N.E.2d 489], this
court stated that the constitutional limitation against retroactive laws ‘ “include[s]
a prohibition against laws which commenced on the date of enactment and which
operated in futuro, but which, in doing so, divested rights, particularly property
rights, which had been vested anterior to the time of enactment of the laws.” ’
[Id.], quoting Smead, The Rule Against Retroactive Legislation: A Basic
Principle of Jurisprudence (1936), 20 Minn.L.Rev. 775, 781–782.” Tobacco Use




                                          4
                               January Term, 2011




Prevention & Control Found. Bd. of Trustees v. Boyce, 127 Ohio St.3d 511, 2010-
Ohio-6207, 941 N.E.2d 745, ¶ 14.
       {¶ 15} R.C. 2901.08 is not unconstitutionally retroactive.            “The
retroactivity clause nullifies those new laws that ‘reach back and create new
burdens, new duties, new obligations, or new liabilities not existing at the time
[the statute becomes effective].’ Miller v. Hixson (1901), 64 Ohio St. 39, 51, 59
N.E. 749, 752.” Bielat v. Bielat (2000), 87 Ohio St.3d 350, 352-353, 721 N.E.2d
28. Adkins’s contention that an additional burden—an enhancement on a future
charge—is placed upon the juvenile adjudication is unavailing. Adkins is not
being punished for a previous juvenile adjudication; he is being punished for his
current offense.   As the United States Supreme Court has held, “When a
defendant is given a higher sentence under a recidivism statute—or for that
matter, when a sentencing judge, under a guidelines regime or a discretionary
sentencing system, increases a sentence based on the defendant's criminal
history—100% of the punishment is for the offense of conviction. None is for the
prior convictions or the defendant's ‘status as a recidivist.’ The sentence ‘is a
stiffened penalty for the latest crime, which is considered to be an aggravated
offense because [it is] a repetitive one.’ Gryger v. Burke, 334 U.S. 728, 732, 68
S.Ct. 1256, 92 L.Ed. 1683 (1948).” United States v. Rodriquez (2008), 553 U.S.
377, 386, 128 S.Ct. 1783, 170 L.Ed.2d 719.
       {¶ 16} Adkins’s juvenile disposition remains untouched: “Enhancement
statutes, whether in the nature of criminal history provisions such as those
contained in the Sentencing Guidelines, or recidivist statutes which are
commonplace in state criminal laws, do not change the penalty imposed for the
earlier conviction.” Nichols v. United States (1994), 511 U.S. 738, 747, 114 S.Ct.
1921, 128 L.Ed.2d 745.
       {¶ 17} R.C. 2901.08 did not change Adkins’s juvenile adjudication; it
merely added another type of legal violation as an aggravating offense under R.C.



                                        5
                             SUPREME COURT OF OHIO




4511.19(G)(1)(d). Prior to the passage of R.C. 2901.08, at least one appellate
court had held that juvenile adjudications could not be considered previous OVI
convictions for purposes of enhancement.       State v. Blogna (1990), 60 Ohio
App.3d 141, 573 N.E.2d 1223, syllabus. In that case, the court held that the
defendant’s delinquency adjudication could not be used as an enhancement under
4511.19 due to the difference between an adult conviction and a juvenile
adjudication. Id. at 143. R.C. 2901.08 statutorily overturned that holding and
clarified the law. It did nothing to Adkins’s record — it simply made clear that
for enhancement purposes, courts could consider a juvenile adjudication as a
conviction.
       {¶ 18} Adkins had notice of the change in R.C. 2901.08 long before he
committed the offense that brings him to this court. “Critical to relief under the
Ex Post Facto Clause is not an individual's right to less punishment, but the lack
of fair notice and governmental restraint when the legislature increases
punishment beyond what was prescribed when the crime was consummated.”
Weaver v. Graham (1981) 450 U.S. 24, 30, 101 S.Ct. 960, 67 L.Ed.2d 17. The
increase in punishment provided for in R.C. 2901.08 was established before
Adkins committed the offense at issue.
       {¶ 19} R.C. 2901.08 does not require any change to Adkins’s juvenile
record; that record is unaffected. Upon the commission of a new OVI offense, his
juvenile adjudication is equivalent to a “conviction for a violation of the law or
ordinance” for purposes of criminal-enhancement statutes, but it remains a
juvenile adjudication. Id.
       {¶ 20} Because R.C. 2901.08 is applied prospectively and is not
unconstitutionally retroactive, we affirm the judgment of the court of appeals.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.




                                         6
                               January Term, 2011




                              __________________
       Carol O’Brien, Delaware County Prosecuting Attorney, and Brian Walter,
Assistant Prosecuting Attorney, for appellee.
       Robert E. Cesner Jr., for appellant.
                           ______________________




                                         7